Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status and Claim Objections (minor informalities) 
Claims 1-20 are currently being examined.
Claim 2 contains the phrase “to utilized variable values” which requires correction to read “to utilize variable values”.
Claim 3 contains the word “determining” in two limitations which requires correction to read “determine”.
Claim 3 contains the phrase “letters that having” which requires correction to read either “letters that have” or “letters having”.
Claim 7 contains the word “if” which requires correction to read “is”.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
	
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 9, 11, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 of U.S. Patent No. 10,675,660.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the '660 patent discloses the following with respect to the Applicant’s claims:
1.  A mail item sortation system, comprising:	 (See Claim 1)
an external controller configured to cull candidate letters in a mailing job to establish pocket demand for sorting according to a mixing factor analysis based on a given number of letters in the mailing job to place all of the candidate letters going to a single address adjacent to each other; and	(See Claim 1)
an internal controller, interfaced with the external controller, that is configured to control a plurality of letter sorters based on the pocket demand by at least selecting each specific letter sorter of the plurality of letter sorters to pair a calculated number of pockets to accommodate the candidate letters with a number of available pockets in each specific selected letter sorter to obtain sorted letters.  	(See Claim 1) 
2. The mail item sortation system according to Claim 1, wherein the external controller is further configured to utilized variable values of the mixing factor to determine one or more alternate ways to lower the pocket demand.  	(See Claim 2)
9. The mail item sortation system according to Claim 1, further comprising a transport mechanism configured to physically move the sorted letters within the letter sorter pockets to at least one StatementPack machine.  	(See Claim 3)
11. A method of mail item sortation, comprising:	(See Claim 3)
culling, by an external controller, candidate letters in a mailing job to establish pocket demand for sorting according to a mixing factor analysis based on a given number of letters in the mailing job to place all of the candidate letters going to a single address adjacent to each other; and	(See Claim 3)
controlling, by an internal controller, interfaced with the external controller, a plurality of letter sorters based on the pocket demand, by at least selecting each specific letter sorter of the plurality of letter sorters to pair a calculated number of pockets to accommodate the candidate letters with a number of available pockets in each specific selected letter sorter to obtain sorted letters.  (See Claim 3)
12. The mail item sortation method according to Claim 11, wherein the utilizing a mixing factor analysis to establish the pocket demand further comprises utilizing variable values of the mixing factor to determine one or more alternate ways to lower the pocket demand.  (See Claim 4)
19. The mail item sortation method according to Claim 11, further comprising physically moving, by a transport mechanism, the sorted letters within the letter sorter pockets to at least one StatementPack machine.  	(See Claim 3)

Allowable Subject Matter
Claims 3-8, 10, 13-18, and 20 are rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or incorporated into their respective independent claim upon which they depend, because these claims contain subject matter that was neither found, nor taught or fairly suggested, in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        November 30, 2022